Citation Nr: 1116776	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-17 299A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for low back strain (low back disorder), rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  This case has since been transferred to the Philadelphia, Pennsylvania, RO.  

The Veteran appeared at an RO hearing in January 2009, and requested a personal Board hearing; however, she did not report for the hearing and did not request another hearing.  Thus, the Board finds that the Veteran has withdrawn her request for a hearing.  38 C.F.R. § 20.704(d) (2010).

In October 2010, the Board remanded this matter to the RO, as to provide the Veteran a VA examination to determine the current severity of her service connection low back disorder, because such an examination was necessary to properly evaluate her claim.  


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to an increased evaluation for the service-connected low back disorder.  

2.  The Veteran failed to appear at the examination, and she has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for an increased disability rating for the service-connected low back disorder must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability evaluation for her service connected low back disorder, rated 20 percent disabling.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The present matter was previously before the Board, in October 2010.  At that time, the Board remanded the matter, upon finding that an adequate VA examination, assessing the current severity and nature of the Veteran's low back disorder, was necessary to evaluate the increased rating claim.  Upon remand, the Veteran was scheduled for a VA examination in November 2010, but she failed to report to the examination.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, in October 2010, the Board found that a VA examination, addressing the current severity and nature of the Veteran's low back disorder, was necessary to determine her entitlement to an increased disability evaluation.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Specifically, the Board noted that within one-year of separation the Veteran was diagnosed with intervertebral disc disease of the low back and, during the period under review, made numerous statements concerning the increased severity of her symptomatology.  Stated differently, the Board found that, although the Veteran was provided a February 2009 VA orthopedic examination, this examination was not useful in making a determination as to whether an increased disability evaluation should be assigned.

Review of the claims file shows that the Veteran was notified, in an October 2010 correspondence, that pursuant to 38 C.F.R. § 3.655, failure to attend the requested examination may result in an adverse determination, to include a denial the claim, and that if unable to attend the scheduled examination she must contact the VA Medical Center to reschedule.  Also, in an October 2010 Supplemental Statement of the Case, the AMC notified the Veteran that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  

Subsequent to her failure to appear for the November 2010 VA examination, the Veteran has not submitted any correspondence on the matter of that failure; moreover, her representative has not provided any reasons addressing whether the there was good cause for the Veteran's failure to appear at the examination.  What is more, the nether the Veteran or her representative has requested that the examination be rescheduled on conducted on an alternative date.

In short, the Veteran was scheduled for a VA examination necessary to decide her claim for an increased disability evaluation for a low back disorder, failed to appear at this examination and has not presented good cause for her failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for a service-connected low back disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


